Citation Nr: 0114794	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  96-30 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia and 
residuals of surgical repair of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran served on active duty from March 1974 to March 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 RO decision which denied the 
veteran's claim for an increase in a 10 percent rating for a 
left knee disorder, and which granted his claim for a 
temporary total disability rating under 38 C.F.R. § 4.30, 
from July 25, 1995, to October 31, 1995, based upon a period 
of convalescence following a surgical repair of a right 
patellar tendon avulsion.  

This matter also arises from an April 1996 RO decision which 
denied the veteran's claim for an increase in a 10 percent 
rating for a right knee disorder, and which granted his claim 
for a temporary total disability rating under 38 C.F.R. 
§ 4.30, from February 1, 1996, to March 31, 1996, based upon 
a period of convalescence following a surgical repair of a 
ruptured right patellar tendon.  By a June 1999 RO decision, 
the veteran was granted an extension of his temporary total 
convalescent rating to April 30, 1996.  

In June 2000, the Board denied the veteran's claims for 
extensions of his temporary total disability ratings beyond 
October 31, 1995, and beyond April 30, 1996.  The Board 
remanded the issues of increased ratings for a left knee 
disability from 10 percent, and a right knee disability from 
10 percent.  

The issue of an increased rating for chondromalacia and 
residuals of surgical repair of the right knee from 10 
percent will be addressed in the REMAND portion of this 
document.


FINDINGS OF FACT

1. All available relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has degenerative arthritis of the left knee, 
with range of motion from 0 degrees of extension to 115 
degrees of flexion.  

3.  The veteran's painful motion during flare-ups of the left 
knee is the equivalent of flexion limited to 45 degrees or 
extension limited to 10 degrees, but no more. 

4.  The veteran does not have subluxation or lateral 
instability of the left knee.


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for 
chondromalacia of the left knee are not met. 38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.71, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A VA treatment record from April 1995 showed that the veteran 
had bilateral knee pain.  The veteran complained that his 
knee was becoming unstable.  An x-ray of the left knee showed 
that the veteran was status-post reconstructive surgery with 
a rupture of the patellar tendon.  The veteran stated that it 
felt like his knee went past full extension, and hyper-
extended.  Diagnosis was status post left knee surgery.  The 
veteran had a somewhat positive drawer sign, but otherwise 
the ligaments seemed intact.  

On October 6, 1995, the veteran underwent a VA compensation 
examination of the joints.  Range of motion for the left knee 
was 0 to 125 degrees.  It was noted that he was utilizing a 
Don Joy knee brace for the right knee.  He said he was 
sleeping ok and took Tylenol #3 occasionally for pain.  On 
physical examination, he had a 14 centimeter long scar on the 
midline of the right patella from his recent surgery.  He had 
normal patellar and ankle reflexes, bilaterally, and there 
was no evidence of gross atrophy.  There was no ligamentous 
laxity felt in the medial collateral, lateral collateral, 
anterior cruciate, or posterior cruciate ligaments of both 
knees.  There was also a small area of sensory loss around 
both patellas of both knees from his history of surgery.  
There were no other sensory disturbances in either leg.  He 
was able to ambulate with or without use of a Don Joy brace; 
and it was noted that he favored his left knee when 
ambulating in order to relieve some pressure off of the right 
knee.  He did not use any other assistive devices and showed 
no gross limitations in functional ambulation.  He was able 
to get up and off the examination table without significant 
difficulty.  The impressions included:  chronic bilateral 
knee pain; status-post surgery (performed on July 25, 1995) 
for a ruptured right patellar tendon; and chondromalacia of 
the bilateral knees.  Additionally, a physical examination of 
the right knee was deemed somewhat limited due to recent 
surgery in July 1995. 

In the veteran's July 1996 substantive appeal, he complained 
that his bilateral knee condition had resulted in a severe 
employment handicap due to chronic absences from work.  

A VA treatment record from March 1997 shows that the veteran 
was seen for removal of his sutures from his left knee.  It 
was noted that the veteran had been seen for a open reduction 
internal fixation of his left patellar tendon.  It was noted 
that the veteran had removal of a screw and wire in the knee 
on February 18, 1997.  Passive extension was from 0 to 105 
degrees, and active extension was from 5 to 100 degrees.  
Passive flexion was from 5 to 105 degrees, and active flexion 
was from 5 to 105 degrees.  

A VA record from February 18, 1997, indicates that the 
veteran underwent removal of hardware from his right knee, 
not his left knee.

At a VA examination in October 1998, the veteran had full 
active and passive range of joint motion of all extremities 
without tenderness, instability, or stiffness.. 

In December 1998, the veteran complained of pain in both 
knees.  

The veteran underwent a VA examination in November 2000.  The 
veteran related that in the mid 1980s, he had many surgeries 
on his right knee.  He also indicated multiple surgeries on 
his left knee.  Since the last surgery, the veteran stated 
that he had worked as a supervisor at the foundry and had 
been doing that for 4 years.  He stated that the only work 
loss he had was with the last surgery on his right knee.  He 
stated that he had frequent flare-ups with pain in his right 
knee, and that this was caused mostly by inadvertent 
activities, such as excessive stresses, such as walking up an 
incline or having to climb too many stairs.  He stated that 
he could travel about 30 minutes, and that then he had to get 
out and walk about.  He denied that the knees gave way.  He 
stated that stairs were very difficult for him.  He stated 
that he could not squat, knee, or stoop.  He felt that he 
could walk a city block, but did not run at all.  He stated 
that he took Tylenol for pain.  

Examination showed that the veteran exhibited a normal gait.  
He got on and off the examining table with ease.  Regarding 
the right knee, there were 3 scars over the anterior and 
medial and lateral aspects of the knee.  The anterior scar 
was 16 cm. in length and the medial scar over the joint line 
was 3 cm.  All scars were well-healed and showed no evidence 
of infection.  He had a mild effusion of the knee.  He had 
rather advanced crepitus palpable on motion of the knee.  He 
could flex the knee to 95 degrees, and was able to fully 
extend the knee.  He had good stability of the knee both 
anterior-posteriorly, medially and laterally.  On examination 
of the left knee, there was an 18 cm. medial parapatellar 
scar which was well healed and showed no evidence o 
infection.  He had rather marked crepitus palpable on motion 
of the knee.  He had good stability of the knee, both 
anterior-posteriorly, medially and laterally.  The left knee 
could flex to 115 actively and slowly extend to 0 degrees.  
Again, there was extensive crepitus on motion of the left 
knee.  There was no evidence of any effusion.  X-rays show 
post operative changes in the knees.  There were multiple 
calcific densities projected inferior to the patella 
bilaterally.  This might have been minimally increased on the 
right.  Otherwise, there was not any significant change 
compared with November 1998.  

Diagnosis was degenerative joint disease of both knees.  The 
examiner commented that the examination was conducted during 
a period of quiescent symptoms, and that symptoms elicited 
from the veteran were compatible with his diagnosis.  The 
examiner commented that during flare-ups of symptoms which 
would occur with varying frequency, the physical findings of 
the examination could be significantly altered.  
Quantification of such changes would require examination 
during a flare-up.  The examiner noted that the veteran 
experienced discomfort on active motion of the right knee 
past 90 degrees, and pain in the left knee past 115 degrees 
of flexion.  The examiner commented that painful symptoms as 
had been outlined would require the veteran to expend extra 
energy in completing tasks and hence would lead to early 
fatigue, weakened movements, and ultimately to a loss of 
coordination.  

Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  In August 2000, a notice letter was sent to 
the veteran advising him that he should submit the names and 
addresses of doctors who had treated him for his left knee 
disability.  Moreover, VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The veteran has been examined by the VA in 
connection with his claim on two occasions.  Finally, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Accordingly, there 
is no reasonable possibility that further assistance would 
aid in the substantiation of the claim.  See generally, 
Veterans Claims Assistance Act of 2000, Pub. L. 106-475 (to 
be codified at 38 U.S.C. § 5103A).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings. See Francisco v. Brown, 7 Vet.App. 55 (1994).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).  

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or severe lateral instability, then a 
30 percent rating is assigned.  When there is moderate 
recurrent subluxation or moderate lateral instability, then a 
20 percent rating is assigned.  When there is slight 
recurrent subluxation or slight lateral instability, then a 
10 percent rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5257 (2000).

When flexion of the leg is limited to 15 degrees, then a 30 
percent rating is assigned.  When flexion of the leg is 
limited to 30 degrees, then a 20 percent rating is assigned. 
When flexion of the leg is limited to 45 degrees, then a 10 
percent rating is assigned.  When flexion of the leg is 
limited to 60 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5260 (2000).

When extension of the leg is limited to 45 degrees, then a 50 
percent rating is assigned.  When extension of the leg is 
limited to 30 degrees, then a 40 percent rating is assigned.  
When extension of the leg is limited to 20 degrees, then a 30 
percent rating is assigned.  When extension of the leg is 
limited to 15 degrees, then a 20 percent rating is assigned.  
When extension of the leg is limited to 10 degrees, then a 10 
percent rating is assigned.  When extension of the leg is 
limited to 5 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5261 (2000).  

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

In a precedent opinion binding on both the RO and the Board, 
the VA's General Counsel held that although a veteran can be 
rated separately under both Diagnostic Code 5257 and 
Diagnostic Code 5003, "a separate rating must be based upon 
additional disability."  When a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis." VAOGCPREC 
23-97 (July 1, 1997).

Under Diagnostic Code 5003 for degenerative arthritis, such 
disability is to be rated according to limitation of motion 
of the knee.  The law provides that, to warrant a separate 
rating for arthritis, the veteran must at least be entitled 
to a noncompensable rating under limitation of motion.  If 
limitation of motion exists which is noncompensable, then a 
10 percent rating is to be assigned.  If there is no 
limitation of motion, the veteran can still be assigned a 10 
percent rating if there is x-ray evidence of involvement of 2 
more major joints or 2 or more minor joints.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2000).  

38 C.F.R. § 4.59 provides that "[i]t is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint."  Read together, 
Diagnostic Code 5003 and section 4.59 thus prescribe that a 
painful major joint or group of joints affected by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 10 
percent rating, even though there is no actual limitation of 
motion. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

The RO assigned a 10 percent evaluation for the veteran's 
left knee disability pursuant to Diagnostic Code 5257.  

The veteran's left knee was x-rayed by the VA in November 
2000, and he was diagnosed with degenerative joint disease.  
Since the veteran's left knee disability was rated under 
Diagnostic Code 5257, pursuant to VAOGCPREC 23-97, his 
disability can be rated under both Diagnostic Code 5257 and 
5003 if he has an additional disability.  

The VA examination from November 2000 showed flexion to 115 
degrees, and extension to 0 degrees.  In October 1998, the 
veteran had full active and passive range of joint motion of 
all extremities.  At the October 1995 VA examination, the 
veteran had flexion of 125 degrees and extension to 0 
degrees.  At the November 2000 VA examination, the examiner 
commented that flare-ups of symptoms would occur with varying 
frequency, and that during such flare-ups, the physical 
findings of the examination could be significantly altered.  
Based on the examiner's statement and following the 
directives issued in DeLuca and Lichtenfels, the veteran's 
limited motion during flare-ups is deemed to be limited 
motion to a noncompensable degree.  Therefore, it is 
determined that the 10 percent rating assigned for the 
veteran's left knee disability, to include arthritis and 
painful motion, is appropriate.  

As the veteran's painful motion and pain upon flare-ups do 
not limit his range of motion to more than a noncompensable 
degree, the veteran is not entitled to a higher rating than 
10 percent for such painful motion of his left knee.  
Although the veteran has consistently described painful 
motion, and crepitation has consistently been noted, 
examinations have consistently shown almost normal range of 
motion of the veteran's left knee.  

At the veteran's November 2000 VA examination, the veteran 
had a normal gait.  The evidence does not show that the 
veteran walks with a limp or uses a knee brace or cane for 
his left knee.  Thus, even considering painful motion and 
pain upon flare-ups, the veteran is not entitled to higher 
rating than 10 percent for his left knee disability, to 
include arthritis.

As the evidence does not show ankylosis of the left knee, the 
veteran is not entitled to a higher rating than 10 percent 
when his left knee disability is considered under Diagnostic 
Code 5256.  

Consideration of the veteran's disability under Diagnostic 
Code 5003 has already been discussed above.  Consideration 
has also been given to the assignment of separate ratings for 
his left knee disability under Diagnostic Code 5257 pursuant 
to VAOPGCPREC 23-97.

In order to receive a 10 percent rating under Diagnostic Code 
5257, the evidence must show that there is recurrent 
subluxation or lateral instability which is slight.  When the 
veteran was seen in April 1995, he complained that it felt 
that his left knee was becoming unstable, and it was noted 
that the veteran had a somewhat positive drawer sign.  

Notwithstanding the veteran's comments and the somewhat 
positive drawer sign in April 1995, the medical evidence of 
record since that point has consistently shown that the 
veteran does not have recurrent subluxation or lateral 
instability.  At the veteran's October 1995 VA examination, 
there was no ligamentous laxity felt in the medial 
collateral, lateral collateral, anterior cruciate, or 
posterior cruciate ligaments of the left knee. At the 
veteran's November 2000 VA examination, he had good stability 
of the knee, both anterior-posteriorly, medially, and 
laterally.  As the medical evidence does not show subluxation 
or instability, there is no basis upon which separate ratings 
for the veteran's left knee disability for subluxation and 
lateral instability pursuant to VAOPGCPREC 23-97 may be 
assigned.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special orthopedic examinations to determine the 
veteran's current level of disability.  Therefore, the RO and 
the Board have considered all the provisions of Parts 3 and 4 
that would reasonably apply in this case.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for an increased rating for a left knee disability from 
10 percent must be denied.  Veterans Claims Assistance Act of 
2000, Publ. L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 
(2000) (to be codified at 38 U.S.C.A. § 5126); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an increased rating for chondromalacia of the 
left knee from 10 percent is denied.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Regarding the issue of an increased rating for chondromalacia 
and residuals of surgical repair of the right knee from 10 
percent, this issue was remanded by the Board in June 2000 in 
order to determine whether the veteran had submitted a timely 
substantive appeal.  The RO implicitly found that this issue 
was in appellate status when it issued a December 2000 
supplemental statement of the case regarding this issue.  
There is no reason for the Board to review this aspect of the 
veteran's claim.  

However, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (2000).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under § 5103 of the VCAA, VA has an enhanced duty to notify 
claimants regarding the evidence needed to substantiate their 
claims:

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.

In addition, the VCAA requires, as part of VA's notice to the 
claimant, that VA explain which portion of the information or 
evidence will be obtained by VA on behalf of the claimant.  
Because of the change in the law brought about by the VCAA, a 
remand is required to assure compliance with the notice and 
duty to assist provisions contained in the new law.  

In contrast to the claim for an increased raring for the left 
knee, there is a reasonable possibility that further 
development of the record here would aid in substantiating 
the veteran's claim.  With regard to the left knee 
disability, for example, the RO mailed the veteran a letter 
in August 2000 requesting that he submit the names and 
address of all VA and non-VA medical providers who had 
treated him since 1995.  However, the RO has not yet 
requested that the veteran submit the names and addresses of 
medical providers who have treated him for his right knee 
disability.  Accordingly, there is some possibility, remote 
as it is, that the veteran has been treated for his right 
knee disability and that these records have not yet been 
obtained.  Forthis reason, the veteran's right knee claim, 
unlike the left knee claim, must be remanded.  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The veteran should be requested to 
identify any recent medical treatment for 
his right knee, both VA and non-VA, and 
the RO should request copies of all 
records associated with such treatment.  
All medical records pertinent to his 
claims which have not been made of record 
should be associated with the claims 
file.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer any pertinent formal or informal 
guidance provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the claim for an increased rating for 
chondromalacia and residuals of surgical 
repair of the right knee from 10 percent 
disabling.  In the event that the claim 
on appeal is not resolved to the 
satisfaction of the appellant, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



